  Case 3:16-cv-03089-N Document 122 Filed 05/06/19                 Page 1 of 7 PageID 1154


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

  VICKI TIMPA, INDIVIDUALLY,                     §
  AND AS REPRESENTATIVE OF                       §
  THE ESTATE OF ANTHONY                          §
  TIMPA, AND CHERYLL TIMPA                       §
  INDIVIDUALLY AS NEXT FRIEND                    §
  OF K. T., A MINOR CHILD                        §
         Plaintiffs,                             §
                                                 §
  V.                                             §     CIVIL ACTION NO. 3:16-cv-03089-N
                                                 §
  DUSTIN DILLARD,                                §
  DANNY VASQUEZ,                                 §
  RAYMOND DOMINGUEZ,                             §
                                                 §
  DOMINGO RIVERA, KEVIN
                                                 §
  MANSELL, GLENN                                 §
  JOHNSON, CRIMINAL                              §
  INVESTIGATIVE UNIT, LLC                        §
                                                 §
                                                 §
          Defendants.                            §

                             JOINT STATUS REPORT AND
                       PROPOSED AMENDED SCHEDULING ORDER

TO THE HONORABLE COURT:

       Pursuant to the Court’s Order (ECF No. 121), the Parties, Plaintiffs Vicki Timpa,

Individually and as Representative of the Estate of Anthony Timpa, and Cheryll Timpa,

Individually as Next Friend of K.T., a Minor Child, Intervenor Joe Timpa, and Defendants Dustin

Dillard, Danny Vasquez, Kevin Mansell, Raymond Dominguez, and Domingo Rivera, file this

Joint Status Report.

       The Parties conferred on April 25, 2019, to discuss the status of this case and when it will

be ready for trial. Considering the procedural history of the case and the Defendants’ anticipated

dispositive motions based on qualified immunity, the Parties agree that it will take approximately

JOINT STATUS REPORT AND
PROPOSED AMENDED SCHEDULING ORDER                                                            Page 1
  Case 3:16-cv-03089-N Document 122 Filed 05/06/19                  Page 2 of 7 PageID 1155


15 months to adequately prepare this case for trial. The Parties, therefore, propose a trial date in

August 2020. Attached, as Exhibit A, is a Proposed Amended Scheduling Order that sets forth

the Parties’ proposed deadlines to facilitate the course of proceedings.

       The Parties further report that there are two (2) motions that remain pending: Plaintiffs’

Motion to Challenge Protective Order Designations (ECF No. 89), and Amicus Curiae The Dallas

Morning News, Inc.’s Motion for Leave to File Amicus Brief (ECF No. 116). The Parties are

attempting to reach an agreement that will dispose of those motions and, therefore, request that the

Court grant them seven (7) days to report on the status of those motions, if no agreed order is filed

before that time.

                                              Respectfully submitted,

                                              HENLEY & HENLEY, P.C.

                                              By:     /s/ Geoff J. Henley________
                                                      Geoff J. Henley
                                                      Texas State Bar No. 00798253
                                                      ghenley@henleylawpc.com
                                                      2520 Fairmount, Suite 200
                                                      Dallas, Texas 75201
                                                      Telephone #: (214) 821-0222
                                                      Fax #W:        (214) 821-0124
                                                      ATTORNEYS FOR PLAINTIFFS

                                                      /s/ Susan E. Hutchison
                                                      Susan E. Hutchison
                                                      HUTCHISON & STOY
                                                      Texas State Bar No. 10354100
                                                      hutch@hsjustice.com
                                                      505 Pecan Street, Suite 101
                                                      Fort Worth, Texas 76102
                                                      (817) 820-0100
                                                      (817) 820-0111 fax
                                                      ATTORNEYS FOR INTERVENOR


JOINT STATUS REPORT AND
PROPOSED AMENDED SCHEDULING ORDER                                                              Page 2
  Case 3:16-cv-03089-N Document 122 Filed 05/06/19                  Page 3 of 7 PageID 1156


                                              CITY ATTORNEY OF THE CITY OF DALLAS

                                              Christopher J. Caso
                                              Interim City Attorney

                                              /s/ Tatia R. Wilson
                                              Tatia R. Wilson
                                              Senior Assistant City Attorney
                                              Texas State Bar No. 00795793
                                              tatia.wilson@dallascityhall.com

                                              7DN Dallas City Hall
                                              1500 Marilla Street
                                              Dallas, Texas 75201
                                              Telephone: 214-670-3519
                                              Facsimile: 214-670-0622

                                              Attorneys for Defendants Dustin Dillard, Danny
                                              Vasquez, Raymond Dominguez, Domingo River,
                                              and Kevin Mansell



                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 6, 2019, I electronically filed the foregoing document with the
clerk of court for the U.S. District Court, Northern District of Texas, using the CM/ECF system
which will send notification to case participants registered for electronic notice. I further certify
that I have served all case participants not registered for electronic notice by another manner
authorized by Federal Rule of Civil Procedure 5(b)(2).

       /s/ Geoff J. Henley________
       Geoff J. Henley




JOINT STATUS REPORT AND
PROPOSED AMENDED SCHEDULING ORDER                                                              Page 3
  Case 3:16-cv-03089-N Document 122 Filed 05/06/19                  Page 4 of 7 PageID 1157


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

  VICKI TIMPA, INDIVIDUALLY,                       §
  AND AS REPRESENTATIVE OF                         §
  THE ESTATE OF ANTHONY                            §
  TIMPA, AND CHERYLL TIMPA                         §
  INDIVIDUALLY AS NEXT FRIEND                      §
  OF K. T., A MINOR CHILD                          §
         Plaintiffs,                               §
                                                   §
  V.                                               §    CIVIL ACTION NO. 3:16-cv-03089-N
                                                   §
  DUSTIN DILLARD,                                  §    EXHIBIT “A”
  DANNY VASQUEZ,                                   §
  RAYMOND DOMINGUEZ,                               §
                                                   §
  DOMINGO RIVERA, KEVIN
                                                   §
  MANSELL, GLENN                                   §
  JOHNSON, CRIMINAL                                §
  INVESTIGATIVE UNIT, LLC                          §
                                                   §
                                                   §
            Defendants.                            §


                        SECOND AMENDED SCHEDULING ORDER

       Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, the Local Rules of this

Court (“LR”), and the Civil Justice Expense and Delay Reduction Plan (the “Plan”) for the

Northern District of Texas, the Court ORDERS as follows:

       1.      This case is set for trial on August 5, 2020. The setting is for a one week docket.

Reset or continuance of the trial setting does not alter the deadlines in this Order unless expressly

provided by court order.

       2.      The parties may by written agreement alter the following deadlines in this

paragraph, without the need for court order. No continuance of trial will be granted due to agreed



JOINT STATUS REPORT AND
PROPOSED AMENDED SCHEDULING ORDER                                                              Page 4
  Case 3:16-cv-03089-N Document 122 Filed 05/06/19                    Page 5 of 7 PageID 1158


extensions of these deadlines. Motions may become moot due to trial if filed after the deadline in

this Order.

               a.   Qualified immunity discovery. Qualified immunity and cause of death

                    discovery closes on December 15, 2019. The parties will conduct discovery

                    limited to matters related to qualified immunity. Discovery requests must be

                    served in time to permit response by this date.

               b. Qualified immunity expert designation deadline. A party with burden of

                    proof must disclose experts pursuant to Rule 26(a)(2) by September 1, 2019.

               c. Qualified immunity expert designation deadline - opposing experts. An

                    opposing party must disclose experts pursuant to Rule 26(a)(2) by October 1,

                    2019.

               d. Qualified immunity expert designation deadline – rebuttal experts. A party

                    must disclose rebuttal experts pursuant to Rule 26(a)(2) or supplement with

                    rebuttal opinions pursuant to Rule 26(e)(1) by November 1, 2019.

               e. Qualified immunity dispositive motions deadline. All dispositive motions

                    related to qualified immunity, including motions for summary judgment, shall

                    be filed by January 15, 2020.

               f. Mediation deadline. April 22, 2020 (120 days before trial).

               g. All other expert designations deadline. A party with burden of proof must

                    disclose experts pursuant to Rule 26(a)(2) by April 5, 2020 (120 days before

                    trial).




JOINT STATUS REPORT AND
PROPOSED AMENDED SCHEDULING ORDER                                                           Page 5
  Case 3:16-cv-03089-N Document 122 Filed 05/06/19                  Page 6 of 7 PageID 1159


               h. All other expert designations deadline - opposing experts. An opposing

                   party must disclose experts pursuant to Rule 26(a)(2) by May 5, 2020 (90 days

                   before trial).

               i. All other expert designations deadline – rebuttal experts. A party must

                   disclose rebuttal experts pursuant to Rule 26(a)(2) or supplement with rebuttal

                   opinions pursuant to Rule 26(e)(1) by May 20, 2020.

               j. Discovery completion deadline. All remaining discovery closes; discovery

                   requests must be served in time to permit response by June 5, 2020 (60 days

                   before trial).

               k. Motions deadline. All other motions, including any objections to expert

                   testimony must be filed by June 20, 2020 (45 days before trial).

       3.      The parties shall file all pretrial materials 30 days before trial. Pretrial materials

shall include the following:

               a. a pretrial order pursuant to LR 16.4;

               b. exhibit lists, witness lists, and depositions designations pursuant to LR 26.2 and

                   Rule 26(a)(3); witness lists should include a brief summary of the substance of

                   the anticipated testimony (not just a designation of subject area) and an estimate

                   of the length of direct examination; exhibit lists must include any materials

                   shown to the jury, including demonstrative aids; the parties shall comply with

                   Rule 26(a)(3) regarding objections;

               c. proposed jury charge pursuant to LR 51.1 or proposed findings of fact and

                   conclusion of law pursuant to LR 52.1; any objections to the proposed jury




JOINT STATUS REPORT AND
PROPOSED AMENDED SCHEDULING ORDER                                                              Page 6
  Case 3:16-cv-03089-N Document 122 Filed 05/06/19              Page 7 of 7 PageID 1160


                charge shall be filed within 14 days thereafter; objections not so disclosed are

                waived unless excused by the court for good cause;

             d. motions; matters that are not case specific are strongly discouraged;

             e. requested voir dire questions.



Signed May ___, 2019.

                                   ________________________________
                                            David C. Godbey
                                       United States District Judge




JOINT STATUS REPORT AND
PROPOSED AMENDED SCHEDULING ORDER                                                         Page 7
